Citation Nr: 1808805	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The case was certified to the Board by the RO in Seattle, Washington.
 
The Veteran testified in May 2017 before the undersigned. The Veteran also testified at a December 2014 hearing at the RO before a Decision Review Officer (DRO). Transcripts of both hearings are of record.


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's duties at Takhli Air Force Base placed him near the perimeter of the base, and herbicide exposure may be presumed.

2. The competent evidence of record establishes a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for diabetes mellitus, type II have been met. 38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has diabetes mellitus, type II which is the result of exposure to herbicide agents while serving at the Takhli Air Force Base in Thailand from September 1968 to August 1970. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), 3.307(d)(1), 3.309(e). Diabetes mellitus, type II is a disease entitled to such presumption. 38 C.F.R. § 3.309 (e). 

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116 (f).

VA has also determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. Special consideration of herbicide exposure on a facts-found basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. Id. 

The Veteran was diagnosed with diabetes mellitus, type II at an August 2011 VA examination.

At his May 2017 Board hearing The Veteran asserted that while stationed at Takhli from September 1969 to August 1970, he served as a security police augmentee along the base perimeter. At his December 2014 RO hearing the Veteran also asserted that his military occupational specialty (MOS) of avionic navigation systems technician involved work near the base perimeter. He described the base landing strip as ending near the base perimeter, and stated that he frequently worked at the end of the runway when planes "had problems." The Veteran also asserted that his living quarters were located near the base perimeter. As well, he reported that during a plane trip from Takhli to the Philippines, his plane landed in Vietnam, and he stayed in the terminal for a brief time during refueling. 

The Veteran's military personnel records support his contention that he was stationed at Takhli and that he served as an aircraft electronic navigation equipment repairman and technician. The Veteran's performance reviews from this time period note that he was "often called upon for rapid repair of discrepancies discovered prior to launch" and "regularly saves mission aborts." Another performance review noted that the Veteran would "always do his best on any job assignment he is given." The Veteran's military personnel records do not specifically document any holdover in Vietnam, nor is there any express mention of an assignment as a security police augmentee.

The Veteran has submitted extensive evidence regarding the use of herbicides at Takhli air base, to include evidence procured from the Air Force Historical Research Agency that herbicides were used around perimeter guard towers and around runway overrun lights at Takhli. The Veteran also submitted excerpts of a correspondence from an Air Force Historical Society Research Archivist who provided information that during the pertinent period, security police augmentees "were drawn from every organization on the base" but that relevant "histories ... do not list out who, or from which unit, these individuals are." The Veteran also cited to a 1971 Army field manual on the "Tactical Employment of Herbicides" which indicates that a spray drift of 500 meters could occur during ground-based dissemination.

A response to a request for information regarding the alleged herbicide exposure from the Defense Personnel Records Information Retrieval System (DPRIS) reported that records relating to the Veteran's squadron for the pertinent period could not be located. 

The Board acknowledges that the Veteran is competent to report on his own experiences during his military service. See Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, the Board finds no reason to question the Veteran's credibility as to his experiences in service concerning the nature of his duties and the location of his living quarters. 

In as far as the Veteran's military personnel records fail to corroborate his contentions, the Board notes that the absence of evidence does not automatically constitute substantive negative evidence. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible). In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation." Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) for the proposition that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'"). That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur. See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803 (7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (noting that the Federal Rules of Evidence, including section 803(7), while not controlling in the adjudication of VA benefits claims, provide "useful guidance," and quoting federal case law to the effect that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).

The Veteran has provided correspondence from an Air Force Historical Society Research Archivist to the effect that the names of individual security police augmentees were not recorded. Thus, the lack of documentation of such service in the military personnel records cannot be taken as substantive negative evidence.  The Veteran's performance evaluations support that he was a willing participant in "any job assignment he is given," and his testimony regarding serving as a security police augmentee around the Takhli Air Base perimeter is competent and credible. Thus the Board finds that the totality of the evidence is at least in equipoise as to whether the Veteran in fact served in such a capacity.

Furthermore, the service personnel records do support that the Veteran served as an aircraft electronic navigation equipment repairman and technician. The Veteran has competently stated that such service involved work near the base perimeter. As well, the Veteran has submitted evidence that herbicides may additionally have been used near the runway itself. Finally, the Board notes that the Veteran has competently and credibly asserted that his living quarters were located near the base perimeter. 

After reviewing the evidence discussed above, and affording the Veteran the benefit of the doubt, the Board accepts that the Veteran has presented credible evidence indicating that his duties in service required him to frequently work near the camp perimeter, and he therefore is found to have served "near the air base perimeter" at Takhli airbase. Exposure to herbicides such as Agent Orange may thus be presumed. See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The evidence also shows that he has been diagnosed with diabetes mellitus, type II. As the Veteran is presumed to have been exposed to herbicide agents in service, and this disorder is shown to be associated with exposure to herbicide agents, it is presumed that diabetes mellitus, type II was incurred in service even without evidence of the disease during service. 38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). As such, service connection for diabetes mellitus, type II, as secondary to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


